Citation Nr: 0825683	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  00-22 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for residuals of a low 
back injury.

2.  Entitlement to service connection for residuals of a neck 
injury with numbness in the right hand.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1989 to April 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  In October 2005, the Board remanded 
the case to the RO via the Appeals Management Center (AMC) in 
order to obtain treatment records and a medical opinion.


FINDINGS OF FACT

1.  The veteran's current low back condition is not related 
to his active military service.

2.  The veteran's current neck condition with numbness in the 
right hand is not related to his active military service.


CONCLUSION OF LAW

1.  The veteran's current low back condition was not incurred 
in or aggravated by his active military service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  The veteran's current neck condition with numbness in the 
right hand was not incurred in or aggravated by his active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The veteran's service medical records document treatment for 
back pain in service.  In September 1992, the veteran 
complained of lower back pain lasting two weeks.  The 
treatment provider diagnosed lumbar muscle strain and 
prescribed Motrin and light duty for 72 hours.  In January 
1993, the veteran again complained of back pain and gave a 
history of hurting his back while on the ship.  In February 
1993, the veteran was treated by a physical therapist who 
noted his symptoms as starting two months prior as a result 
of lower abdominal exercise.  The veteran asserts that he 
suffered a whiplash injury when a jeep struck a tree and that 
he fell down a flight of stairs, but the service medical 
records do not corroborate these accounts.

In September 2007, a VA physician opined that it was less 
likely than not that his current severe back pain with 
radiation into both lower extremities is due to his back 
problems in service 14 years earlier.  The VA physician 
reviewed the veteran's claims file in its entirety.  He 
further opined that it was more likely than not that the 
veteran's neck injury and right hand numbness along with his 
lower back pain are related to his fall in a McDonald's 
restaurant.

In October 2000, Dr. Guidry issued a written statement that 
ascribed the veteran's current neck and back problems to his 
military injuries.  The Board assigns little weight to this 
statement.  Dr. Guidry did not indicate how he learned of the 
veteran's medical history during service.  Most likely, Dr. 
Guidry relied on the veteran's statements and did not review 
the service medical records.  Secondly, Dr. Guidry wrote a 
letter to Dr. Rhymes in July 1999 that is inconsistent with 
the October 2000 statement.  The July 1999 letter describes 
the veteran's conditions as resulting from the fall in a 
McDonald's restaurant in December 1998.  The Board gives more 
weight to this letter because it was written to another 
physician for the purpose of treatment, it contains more 
detail than the October 2000 statement, and it was written 
closer in time to the McDonald's incident.  Because there is 
no credible nexus between injuries in service and the 
veteran's current back and neck conditions, the claims must 
be denied.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b)(2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

There is no issue as to providing an appropriate application 
form or completeness of the application.  The Board remanded 
the case in September 2003, in part to issue notice in 
compliance with the Veterans Claims Assistance Act (VCAA).  
VA notified the appellant in May 2004 of the information and 
evidence needed to substantiate and complete claims for 
service connection, to include notice of what part of that 
evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain.  VA has fulfilled its 
duty to assist the claimant in obtaining identified and 
available evidence needed to substantiate a claim.  The 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claims.

The Board acknowledges that the appellant was not provided 
notice of the appropriate disability rating and effective 
date of any grant of service connection until June 2006.  
However, there is no prejudice to the appellant in the timing 
of this notice, as his claim for service connection is being 
denied.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Hence, issues concerning the disability evaluation and the 
effective date of the award do not arise in this instance.

VA also has a duty to assist the claimant in the development 
of the claim.  VA has obtained the available service medical 
records and VA treatment records, as well as private medical 
records for which the claimant authorized release to VA.

VA was not able conduct a Compensation and Pension (C&P) 
examination in this case.  The veteran has been incarcerated 
since April 2001.  Two exams were scheduled on the veteran's 
behalf, one in December 2004 and the other in April 2005, but 
they could not be performed due to conflicting VA and 
corrections policies.  A notation dated in April 2005 
reflects that the department of corrections policy required 
the veteran to be handcuffed and shackled while at the VA 
facility for examination, whereas the VA policy was that the 
veteran could not come into the hospital that way.  VA's 
ability to provide assistance to incarcerated veterans is 
limited by the circumstances of the veteran's incarceration.  
E.g. Bolton v. Brown, 8 Vet. App. 185, 191.  In its October 
2005 remand, the Board ordered a medical opinion without 
examination.  This fulfills VA's duty to assist. 

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.


ORDER

Entitlement to service connection for residuals of a low back 
injury is denied.

Entitlement to service connection for residuals of a neck 
injury with numbness in the right hand is denied.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


